Title: Notes on Debates, 6 May 1783
From: Madison, James
To: 

 
Tuesday May 6.
A motion was made by Mr. Lee, to recommend to the several States to pass laws indemnifying Officers of the Army for damages sustained by individuals from Acts of such officers rendered necessary in the execution of their military functions: It was referred to Mr. Lee, Mr. Williamson & Mr. Clarke.
He proposed also that an Equestrian Statue should be erected to General Washington
A report from the Secy. of For: Affairs of a Treaty of Commerce to be entered into with G. Britain, was referred to Mr. Fitzimmons, Mr. Higginson, Mr. Rutlidge, Mr. Hemsley, & Mr. Madison
